Name: Commission Regulation (EEC) No 900/87 of 30 March 1987 amending for the third time Regulation (EEC) No 1152/86 on promotional and publicity measures in respect of concentrated butter for direct consumption
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3 . 87 Official Journal of the European Communities No L 88/25 COMMISSION REGULATION (EEC) No 900/87 of 30 March 1987 amending for the third time Regulation (EEC) No 1152/86 on promotional and publicity measures in respect of concentrated butter for direct consumption Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1338/86 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 1 1 52/86 (3), as last amended by Regulation (EEC) No 3668/86 (4), provides for promotional and publicity measures in respect of concentrated butter for direct consumption authorized to be sold at a reduced price pursuant to Commission Regulation (EEC) No 3143/85 (3), as last amended by Regulation (EEC) No 3157/86 (*) ; Whereas Article 1 (2) of Regulation (EEC) No 1152/86 provides for the completion of the measures before 1 April 1987 and Article 7 for the forwarding of the finan ­ cial and technical report before 1 July 1987 ; whereas as a result of the change of the final date for the forwarding of the copy of the contract, the final date for the completion of the measures and the forwarding of the financial and technical report should be brought forward ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1152/86 is amended as follows : 1 . In Article 1 (2) the date '1 April 1987' is replaced by ' 16 October 1987'. 2 . In Article 7 the date '1 July 1987' is replaced by ' 16 November 1987' and the date '1 September 1987' by ' 16 January 1988 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 131 , 26. 5. 1977, p. 6. 0 OJ No L 119, 8 . 5 . 1986, p. 27. (3) OJ No L 105, 22. 4. 1986, p. 15 . (4) OJ No L 339, 2. 12. 1986, p. 15 . (*) OJ No L 298 , 12. 11 . 1985, p . 9 . (4 OJ No L 294, 17. 10 . 1986, p. 8 .